Citation Nr: 0427486	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-03 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an earlier effective date for the award of 
additional benefits for a dependent son.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an May 2002 RO decision which determined that 
additional benefits for the veteran's dependent son were 
warranted effective May 1, 2001.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran initially became eligible to claim additional 
benefits for dependents following the November 1999 rating 
decision which determined that service connection was 
warranted.  

3.  The veteran was informed in December 1999 RO 
correspondence that he needed to complete VA Form 21-674, 
Request for Approval of School Attendance in connection with 
his son whom he claimed was a student in order to obtain 
additional dependency benefits.  He did not file the 
requested information within one year of such notification.  

4.  A new claim for additional disability compensation for a 
dependent son was received by the RO in April 2001, and the 
RO thereafter awarded payment of additional compensation 
benefits effective on May 1, 2001, the first day of the month 
following receipt of the VA Form 21-674, Request for Approval 
of School Attendance.  




CONCLUSION OF LAW

The criteria for an effective date prior to May 2001, for the 
award and payment of additional benefits for a dependent son 
have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111, 7105 
(West 2002); 38 C.F.R. §§ 3.31, 3.109, 3.400, 3.401 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, there is no dispute as to the underlying facts 
of the case.  The Veterans Claims Assistance Act of 2000 does 
not require that assistance be provided to a claimant where 
there is "no reasonable possibility...that such assistance 
would aid in substantiating the claim."  See 38 U.S.C.A. 
§ 5103A(a)(2) and 38 C.F.R. § 3.159(d).  The Board has denied 
the claim as a matter of law.  Therefore, in cases such as 
this, where a claim is denied as a matter of law, the VCAA is 
inapplicable.  See VAOPGCPREC 5-2004 (June 23, 2004); see 
also Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc); Wensch v. Principi, 15 Vet. App. 362 (2001).  



II.  Factual Background

In a November 1999 RO decision, service connection for post-
traumatic stress disorder (PTSD) was granted with a 30 
percent rating.  In correspondence later that month, the RO 
informed the veteran of his compensation award and provided 
instructions for requesting additional benefits for 
dependents.  Specifically, he was told to fill out VA Form 
21-686c, Declaration of Status of Dependents within 60 days, 
if possible and within one year in order to obtain 
retroactive benefits.  

In November 1999, the veteran submitted VA Form 21-686c 
noting that his dependents included his spouse and a child 
who was over 18 years old but under 23 years old and 
attending school.  

In December 1999 correspondence, the RO informed the veteran 
that additional benefits for his spouse had been included in 
his compensation award.  The RO requested that the veteran 
complete VA Form 21-674, Request for Approval of School 
Attendance in connection with his son whom he claimed was a 
student.  

In an August 2000 decision, the RO determined that an 
increased evaluation for PTSD was warranted effective August 
25, 1999.  In addition, service connection for tinnitus was 
granted with a 10 percent rating, effective March 14, 2000.  
In a letter accompanying the rating decision, the RO informed 
the veteran that he was receiving additional benefits for his 
spouse.  He was instructed to contact the RO if there was any 
change in the status of his dependents.  

In a memorandum received in April 2001, from the veteran's 
representative, the following was written:  

My file indicates a VA form 686-C dated 
11/18/99 is on file with VARO-307.

Please amend my compensation award to 
include my son which I believe is listed 
on the VA form 686-C.  Please notify me 
if additional information is needed, and 
thank you for your assistance.  

In correspondence dated in June 2001, the RO asked the 
veteran to complete VA Form 21-686c in connection with his 
request for additional benefits for his son.  The veteran 
submitted the form later that month.  He noted that he had a 
child who was attending school and was over 18 years old and 
under 23 years old.  

In October 2001 correspondence, the RO instructed the veteran 
to complete VA Form 21-674, Request for Approval of School 
Attendance, in order to show that his son was in school.  The 
completed form was received at the RO later that month.  On 
the form, the veteran noted that his son was born in January 
1979 and graduated from an undergraduate college program on 
May 12, 2001.  He was a full-time graduate student beginning 
in September 2001.  

In a letter dated in October 2001, the veteran acknowledged 
that he had never received dependency compensation for his 
son.  He reported that he had filed VA forms 21-686c and 21-
674, but did not report when they had been submitted.  He 
wrote that after being notified of an increase in his 
disability rating in July 2001, he decided to investigate 
whether he had ever received a dependency allowance for his 
son, and had subsequently learned that he was not receiving 
such compensation.

In RO correspondence dated in February 2002, it was noted 
that additional benefits for the veteran's child were 
included effective May 1, 2001.  The additional benefits 
award was reduced effective January 19, 2002 since the 
veteran's son would be 23 years old on that date.  



III.  Legal Analysis

The veteran contends that submitted the completed VA Form 21-
674 in 1999, and that the RO lost it.  Therefore, he should 
have been paid additional compensation for his son beginning 
in that year.

Any veteran who is entitled to compensation for service 
connected disabilities is entitled to additional compensation 
for dependents, including a spouse and child, provided that 
the disability is rated not less than 30 percent disabling.  
38 U.S.C.A. § 1115 (West 2002).  

The effective date of an evaluation and award of compensation 
based on an original claim or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  

Awards of additional compensation for dependents shall be 
effective the latest of the following dates: (1) Date of 
claim, (2) Date dependency arises; (3) Effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating; 
or (4) Date of commencement of veteran's award.  38 C.F.R. 
§ 3.401(b).  

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  An "increased award" 
means, in part, an award that is increased because of an 
added dependent.  38 C.F.R. § 3.31.  

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification compensation will not be 
paid by reason of that application.  38 C.F.R. § 3.109(a)(1).  
The provisions of this regulation are applicable to original 
applications or applications for increase based on 
dependents.  38 C.F.R. § 3.109(a)(2).

Time limits for filing may be extended in some cases on a 
showing of "good cause."  Where an extension is requested 
after expiration of a time limit, the required action must be 
taken concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  38 C.F.R. § 3.109(b).  

The veteran has essentially argued that he submitted the 
required VA Form 21-674 within a year of the request to do so 
in December 1999.  He has not reported specifically when he 
did so.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the RO properly discharged its official 
duties by properly handling claims submitted by the veteran.  
The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary."  Statements made by the veteran which essentially 
maintain that the RO lost or misfiled the required form do 
not constitute the type of clear evidence to the contrary 
which would be sufficient to rebut the presumption of 
regularity.  Jones v. West, 12 Vet. App. 98 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992).  

The August 2000 letter told the veteran essentially that he 
was not receiving benefits for his son (there is no evidence 
of a July 2001 letter from the RO).  There is no indication 
that the veteran responded to this notice until the April 
2001 memorandum from his representative.  That memorandum 
reports only that the VA Form 686c had been submitted.  The 
memorandum made no mention of VA Form 21-764.  This 
memorandum, and the delay in responding to the August 2000 
letter belie a conclusion that he had previously submitted 
the required VA Form 21-764, or had been lead to believe that 
he was receiving benefits for his dependent son.

The veteran has pointed to instances when VA made mistakes in 
processing his claims.  These errors include referring to the 
veteran's son in three different ways in the same letter 
(using his middle, dropping the middle initial, and not using 
his first name).  

He has also asserted that a VA hospital described his 
service-connected disability incorrectly as involving 
hemorrhoids rather than hearing loss.  He also maintains that 
it was an error for the RO to grant a 10 percent evaluation 
for tinnitus only after he used that term in reference to his 
condition.  None of these alleged errors relate to the RO's 
handling of the VA forms in connection with the claim for 
additional compensation for his son.  The remainder of the 
record shows that the RO has received and acted on all 
communications received from the veteran, other than the VA 
Form 21-764.  

There is nothing other than the veteran's assertion to rebut 
the presumption of regularity with regard to the handling of 
the VA Form 21-764.  As a matter of law his assertions cannot 
serve to rebut the presumption of regularity.  

Thus there is no "clear evidence to the contrary" to rebut 
the presumption of regularity in this case.  Accordingly, the 
Board finds that the presumption of regularity has not been 
rebutted.  

The regulations provide that the veteran had one year from 
the date of such notification in December 1999 to file a 
claim for additional compensation benefits for the dependent 
son and have those benefits be retroactive to the effective 
date of service-connected compensation. 38 C.F.R. § 3.109.  
That is, the veteran had until December 2000 to submit the 
additional form requested by the RO.  This form was not 
received until October 2001.

The RO thereafter awarded payment of additional compensation 
benefits effective on May 1, 2001, which is the first day of 
the month following the veteran's requested for additional 
compensation due to his son's enrollment in college.  38 
C.F.R. §§ 3.31, 3.109, 3.401(b).  

The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, there is no entitlement to an 
effective date prior to May 2001 for the payment of 
additional compensation benefits for a dependent son, and the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to an earlier effective date for the award of 
additional benefits for a dependent son is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



